The Attorney             General of Texas
                     September     23,     1980

                                                 ’AlBnncdby&?&T
                                                 i
Honorable Evans N. Wentz                 Opinion No. hB+247
Executw Director
Texas Commission fcr the Blind           Re: Whether a terminated employee
Austin, Texas                            of the State Commission for the Blind
                                         was entitled to be paid fcr accrued
                                         sick leave

Dear Mr. Wentz:

      You have requested our opinion as to whether an employee terminated
by the State Commission for the Blind on June 25,1979, is entitled to be paid
for accrued sick leave. We assume that there is no question of wrongful
termination.

      The 1975-77 General Appropriations Act, which expired on August 31,
1977, contained a provision requiring that all state employees, lpon
separation, be paid for are-half of their accrued sick leave. Acts l975,64th
Leg., ch. 743, art. V, sec. 7(b), at 2850. See Attorney General Opinion H-
1083 (1977). Neither of the appropriations3     enacted since 1975,however,
has contained any provision permitting payment for sick leave.

      The side leave ~provisions of the General Appropriations Act are
applicable to all employees Paid with funds appropriated thereby. Attorney
General Opinion H-996 fl977). On June 25, 1979, when the employee of
whom you inquire was terminated, the 1977-79 General Appropriations Act
was in effect. That indivi&al’s compensation, as well as that of other
employees of the Commission for the Blind, was clearly included within the
agency’s appropriation. Acts l977,65th Leg., ch. 872, art. II, at 2729-34. As
a result, unlike the situation in Attorney General Opinion H-1083 (1977),
agency policy regard@ payment of sick leave is irrelevant. The statute
controls, and therefore, no payment may be made.

     Neither cb we believe that refusal of the Commission to pay this
employee for accrued sick leave constitutes a violation of the Federal
Rehabilitation Act of 1973, 29.U.S.C. section 794. The individual has not
been denied any benefits to which he was lawfully entitled.




                             P.   780
Honorable Evans N. Wentz - Page Two         (HN-247)




                                   SUMMARY

              An employee of the State Commission for the Blind who was
           terminated cn June 25, 1979, is not entitled to be paid for
           accrued sick leave.




                                            MARK      WHITE
                                            Attorney General of Texas
JOHN W. FAINTER, JR.
First Assistant Attorney General

RICHARD E. GRAY III
Executive Assistant Attorney General

Prepared by Rick Gilpin
Assistant Attorney General

APPROVED:
OPINIONCOMMITTEE

Susan Garrison, Acting Chairman
Carla cox
Rick Gilpin
Bruce Youngblood




                                       P.   781